Upon Motion of Mr. Carrington of the Complainant’s Counsel, this day made unto this Court, It is Ordered That the Defendants or their Counsel, attend this Court, on Thursday the 14th instant to shew cause (if any they can) why the Bill filed in this Cause may not be amended.
Intr.
Tho. Lamboll Deputy Register
In Chancery, Thursday March 14th 1722 [1723], in the Ninth Year of His Majesty’s-Reign.
Present His Excellency The Governour, The Honourable Arthur Middleton, Ralph Izard, William Gibbon, Charles Hart, Benjamin Schenckingh, Esquires of His Majesty’s Council for Executing the Office of Chancellour; William Tunley Esq. Master of this Court.
The Petition of John Cantey 17 Read, and Ordered to be dismissed: The Petitioner having Remedy at Law.
Intr.
Tho. Lamboll Deputy Register

 The petition of John Cantey, as next friend of George Burnet and wife (lately Sarah Child), Benjamin, Joseph, Martha, and John Child, sets forth that the will of Joseph Child, their father, devised his personal property to the petitioners and to his wife Mary, and his real property to his eldest son Benjamin; that John Cantey, sole executor, had entrusted the management of the estate to the widow Mary, who since had intermarried with Joseph Mead and then died; that Mead is converting the proceeds of the estate to his own use; that the petitioner seeks an injunction to quiet the children of Joseph Child in possession of the plantation and its produce. (Bundle 1721-1736).